UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHANNA CASTILLO,

                                Plaintiff,

                    -against-                                    19-CV-7959 (CM)

JAN WEISSBERG, General Manager;                                 CIVIL JUDGMENT
ARAMARK FOOD SERVICE
CORPORATION,

                                Defendants.

         Pursuant to the order issued December 30, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines to exercise its supplemental jurisdiction over

any state-law claims Plaintiff may be asserting. 28 U.S.C. § 1367(c)(3).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 30, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
